Judgment unanimously affirmed.
Memorandum: By failing to move to withdraw his plea prior to sentencing or to raise the issue by a motion to vacate the judgment of conviction, defendant failed to preserve for review the argument that his guilty plea should not have been accepted (see, People v Claudio, 64 NY2d 858; see also, People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636, 637). (Appeal from Judgment of Steuben County Court, Purple, Jr., J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.